DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 15/670,817 (now USPN 10,453,040) and is related to an earlier-filed abandoned grandparent application 14/215,112.  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Status
3.  This second non-final Office action is being issued to remedy various issues noted in this Office action that were not noted or addressed in the prior Office action nor in applicant’s response thereto.  Applicant previously cancelled claims 4, 7, 13-15 and 25-27.  Claims 1-3, 5, 6, 8-12 and 16-24 are pending and are rejected for the reasons given below. 


Drawings
4.  Figures 7-13 are objected to because of the excessive use of shading and use of small text.  Shading is only permissible if it aids in the understanding of the invention and it does not reduce legibility. See 37 CFR §1.84(m).  Further, these figures appear to be blurred photographs or screen shots where they are of such poor image quality that details, due to the excessive shading and small text, are not readily discernible within these figures. 
As stated in 37 CFR §1.84(b)(1), photographs or screen shots will be accepted if they are the only practical medium for illustrating the claimed invention, however, it appears that this is not the case in the instant application.  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR §1.84(l). 
Replacement figures are required.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR §1.1 21 (d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawing will not be held in abeyance. 

Claim Objections
5.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 
A computer-implemented method for the payment of financial obligations to a selected agency from a payment source including at least one of a credit card, a debit card, a prepaid debit card, a checking account, a brokerage account or an electronic payment, through an agency computing device associated with any one of a plurality of participating agencies communicating with a transaction processor computer system via a communication network, said selected agency being a different agency than[[then]] the agency associated with any one of said plurality of participating agencies, the method comprising: 
… . 
Since claim 17 has the same issue as that noted for claim 1, please amend claim 17 is a similar manner as claim 1. 

Claim 10
The computer-implemented method of claim 1, wherein generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to initiate a payment process with respect to a selected a[[A]]gency comprises generating and providing with the transaction processor computer system for display on the agency computing device at least one of a drop-a[[A]]gency that paying party intends to receive the payment. 
Appropriate correction or clarification of these claims is requested. 

Double Patenting
6.	Claims 1-3, 5-6, 8-12, and 16-24 of the instant application are rejected on the ground of nonstatutory double patenting (anticipatory type) as being unpatentable over claims 1-27 of U.S. Patent No. 10,453,040 (parent application of the instant application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite computer-implemented methods that are substantially the same and that would have been obvious to one of ordinary skill in the art. 
This nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
generating and providing with the transaction processor computer system for display on the agency computing device a page permitting the paying party to re-attempt an unsuccessful transaction using an alternate payment form or providing additional or corrected information relating to the intended payment; responsive to receiving a request from the paying party, re-initiating with the transaction processor computer system the payment authorization process with respect to such unsuccessful transaction.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for computer-implemented methods for the payment of financial obligations to a selected agency from a payment source including at least one of a credit card, a debit card, a prepaid debit card, a checking account, a brokerage account or an electronic payment, through an agency computing device associated with any one of a plurality of participating agencies communicating with a transaction processor computer system via a communication network to generating and providing with the transaction processor computer system for display on the agency 
It has been held that a generic invention (i.e., broader claims that include essentially the common recited features, but not all, as the more narrow issued claims) is “anticipated” by the “species” of the generic invention that is within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Here, the subject matter of the independent claims of the instant application is broader than that of the independent claims of the issued patent since the independent claims of the instant application simply include less than all the claimed features of the issued independent claims.  Therefore, independent claims 1 and 17 of the instant application are anticipated by independent claim 1 of Patent No. 10,453,040. 
	A timely filed terminal disclaimer in compliance with 37 CFR §1.321(c) or §1.321(d) may be used here to overcome a rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. (See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159; See also, MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA ) 


Claim Rejections - 35 USC §101
7. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.  Claims 1-3, 5, 6, 8-12 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-3, 5, 6, 8-12 and 16 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, independent claim 1, at its core, recites the abstract idea of: 
	storing information related to the plurality of agencies … , the information including a type of payment, an applicable service fee for payment processing, payment conditions and limitations, and financial settlement information to permit … an electronic payment request from a paying party; 
generating and providing … for display … a page to permit the paying party to initiate a payment process with respect to a selected agency, and to input information related to an intended payment to the selected agency including information to identify the payment source for transmission … , said selected agency being a different agency then the agency associated with any one of said plurality of participating agencies; 
calculating … a calculated fee applicable to processing the intended payment and providing for display to the paying party … information related to the calculated fee; 
determining … and providing for display to the paying party … applicable conditions, limitations, disclaimers, and instructions related to the intended payment; 
generating and providing … for display … a page to permit the paying party to review items and obligations the paying party has selected related to the payment 
generating and providing … for display … a page to permit the paying party to approve each transaction, or, if unsatisfactory, permitting the paying party to edit the information the paying party has provided; 
receiving … an approval from the paying party of the transaction; 
responsive to receipt of the approval, contacting … a paying party card issuer, a bank, a brokerage, or a fund provider … to obtain authorization of the transaction; 
generating and providing … for display … a page displaying to the paying party the approval of the requested transaction if successful; 
generating and providing … for display … information regarding an approved payment transaction; 
generating and providing … for display … a page to permit the paying party to obtain confirmation and payment details for the approved payment transaction; 
generating and providing … for display … information related to the approved payment to the agency including at least a name of the paying party, a payment type, a payment amount, an obligations paid, and information to permit the selected agency to properly apply funds related to the approved payments. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing/facilitating a payment transaction, including satisfaction of various financial obligations of one or more agency, and 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claim 2 simply further refines additional elements used to facilitate the abstract idea by requiring that a link (a communication link) be opened and used to carry out the abstract idea, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 

Claim 5 simply further refines the abstract idea by defining how a settlement account is used in carrying out the abstract idea, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05)
Claim 6 simply further refines the abstract idea by defining how a settlement is brought about and how various funds are directed in carrying out the payment of the abstract idea, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature 
Claims 8 and 9 simply further refine the abstract idea by requiring that a payment status report is generated or payment request status data is downloaded, as part of the processing steps of the abstract idea, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 10-12 simply further refine the abstract idea by requiring that various pages are generated and provided to facilitate the payment of the abstract idea, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claim 16 simply further refines the abstract idea by requiring various information associated with a confirmation of a requested payment, in carrying out the payment of the abstract idea, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  an “agency computing device,” a “transaction processor computer system,” a “communication network,” a communication “link,” a “database,” a “a non-agency stationary, portable, mobile, or wireless computing device such as a personal computer, laptop, tablet, smartphone,” a “card reader/swipe device,” a “data portal,” a printable file, an email, a short message service number, an “interactive voice response,” a “social media website,” do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, a payment network or system, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a payment network, and a communication or computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 027-036, 039-042, 046-049, 053, 060, 066-067, 071-074, and 078-086). 
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

9.  Claims 17-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, since the claims are directed to mixed statutory categories under 35 U.S.C. §101. 
	Regarding claim 17, as evidence by the preamble this claim is directed to a “computer-implemented method” (i.e., a statutory process), but it only includes as elements of the claim physical real world entities or physical real world or computer generated elements (i.e., typically identified with a statutory machine - e.g., a system that performs various method steps by the recited elements, or by stored executable computer instructions being executed by one or more computing device to perform the various functions for the various elements).  The claim is not directed to a statutory process, where each recited element is a function being performed by a computing device or otherwise. The claim as recited is directed to subject matter that is for both a process (the recited claim preamble) and for a machine (the recited claim elements).  Therefore, the claim is rejected under 35 U.S.C. §101 based on the theory that the 
	Since claims 18-24 depend from and include the limitations of claim 17, these claims are rejected for the grounds and rationale used to reject claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696